Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/25/2022 has been considered here.

Status of Claims
The amendments and arguments filed on 02/25/2022 are acknowledged and have been fully considered.  Claims 1-2, 4-5, and 11-26 are now pending.  Claims 3 and 6-10 are canceled; claims 1, 5, and 23 are amended; claims 11-22 are withdrawn; claims 24-26 are new.
Claims 1-2, 4-5, and 23-26 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20180193520 A1 (Owens, 2018) as cited in the IDS of 08/04/2020 in view of US PGPUB 20180353654 A1 (Reves, 2018) and WO 2019086952 A1 (Attar et al, 2019).

In regards to claim 1, Owens teaches an injectable polyurethane-based tissue filler (see Owens, paragraph 0006) comprising a polyurethane precursor (a bioadhesive) and a particulate acellular tissue matrix (see Owens, paragraph 0007). Owens teaches that the particulate acellular tissue matrix is derived from dermal tissue or muscle tissue, among others (see Owens, paragraph 0011).
In regards to claim 4, Owens teaches that the composition “intrinsically possesses adhesive properties that allow it to adhere to adjacent issue and prevent migration of the polymerized polyurethane/tissue matrix implant” (see Owens, paragraph 0065).
In regards to claim 5, Owens teaches that the acellular tissue matrix is in the form a slurry (see Owens, paragraph 0011). 

Owens is silent on the use of a biocompatible polymer, the use of transglutaminase, the weight of the dermal acellular tissue matrix, and the amount of transglutaminase used comprising 5 to 7.5 units per milliliter.

In regards to claims 1 and 24, Reves teaches an injectable implant comprising an acellular tissue matrix (see Reves, paragraph 0010) comprising a binder, such as gelatin or chitosan (see Reves, paragraph 0014), and polyurethane (see Reves, paragraph 0165). Reves teaches that the binder is used in an amount from about 0.1% to about 20% or about 0.1% to about 10% based on the total weight of the implant (see Reves, paragraph 0202). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 26, Reves teaches that the acellular tissue matrix is used in an amount of about 5 wt.% to about 25 wt.% of the implant (see Reves, abstract and paragraph 0012). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Further, Reves teaches that the acellular material can be solid or semi-solid particles (see Reves, paragraph 0009).

In regards to claims 1 and 2, Attar teaches an injectable tissue matrix comprising a biodegradable crosslinked protein (such as gelatin) by cross-linking in-situ by microbial transglutaminase to form a stable and adhesive porous matrix with ideal mechanical properties (see Attar, paragraph 00214).
In regards to claims 23 and 25, Attar teaches that the transglutaminase is microbial transglutaminase (see Attar, paragraph 00135). Attar teaches that the concentration of transglutaminase is in the range of from about 1 to about 180 enzyme units (U/mL) of total composition (see Attar, paragraph 00135). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

In regards to claims 1-2, 4-5, and 23-26, it would be obvious to one with ordinary skill in that art at the time of the effective filing date to use the teachings of Owens, Reves, and Attar to formulate an injectable hydrogel composition comprising particulate acellular tissue matrix, a bioadhesive (i.e. polyurethane and microbial transglutaminase), a biocompatible polymer (i.e. chitosan or gelatin), as it is known that the combination of microbial transglutaminase and gelatin forms a stable and adhesive porous matrix with ideal mechanical properties (see Attar, paragraph 00214). Further, Attar teaches that “the gelatin dissolves well but reacts slower with the microbial transglutaminase enzyme. In some embodiments of the invention, there is a need to provide rapidly dissolving powders that do not stabilize fast after hydration. They need to pass through a long needle and allow sufficiently long working time for the surgeon” (see Attar, paragraph 00155). It would be obvious to one with ordinary skill in the art to combine the microbial transglutaminase with the teachings of Owens and  Reves according to the known method of producing a polyurethane-based tissue filler (see Owens, paragraphs 0040-50, 0055, 0061-62) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Further, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Owens and Reves to formulate an injectable treatment composition comprising particulate acellular tissue matrix, a bioadhesive (i.e. polyurethane), and a biocompatible polymer (i.e. chitosan or gelatin) as a binder can help to facilitate the swelling of the implant (see Reves, paragraph 0201). One with ordinary skill in the art would be motivated to combine the injectable polyurethane-based tissue filler of Owens with the binder of Reves to facilitate the swelling of the filler according to the known method of producing a polyurethane-based tissue filler (see Owens, paragraphs 0040-50, 0055, 0061-62) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
In regards to claims 1, 2, and 4, as the combination of teachings of Owens, Reves, and Attar would yield an identical injectable treatment as instantly claimed, the properties, such as the crosslinking of claim 1, the crosslinking causes in situ solidification of the composition claim 2, and the ability to adhere to surrounding tissue of claim 4, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Claim 1 further claims a future intended use (mixing of the composition), however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art.

Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant argues that the polyurethane already provides an adhesive function, it is pointed out that the microbial transglutaminase has more benefit than just the adhesive function. Attar teaches that the combination of microbial transglutaminase and gelatin forms a stable and adhesive porous matrix with ideal mechanical properties (see Attar, paragraph 00214). Further, Attar teaches that “the gelatin dissolves well but reacts slower with the microbial transglutaminase enzyme. In some embodiments of the invention, there is a need to provide rapidly dissolving powders that do not stabilize fast after hydration. They need to pass through a long needle and allow sufficiently long working time for the surgeon” (see Attar, paragraph 00155). As such, it would be obvious to one with ordinary skill in the art to combine the microbial transglutaminase with the teachings of Owens and Reves according to the known method of producing a polyurethane-based tissue filler (see Owens, paragraphs 0040-50, 0055, 0061-62) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

In regards to applicant’s argument that it would not be obvious to one with ordinary skill in the art to substitute the polyurethane of Owens with the transglutaminase of Messersmith, it is noted that the rejection was not one of substitution, rather the combination of prior art elements. Regardless, applicant’s arguments with respect to Messersmith have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/A.A.A./Examiner, Art Unit 1611